SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, affirmed.
The plaintiff appeals from a decision of the district court affirming the Social Security Administration’s denial of his application for parent’s benefits pursuant to 42 U.S.C. § 405(g). Our task on this appeal is to review the administrative record to determine whether substantial evidence supports the denial of benefits. Havas v. Bowen, 804 F.2d 783, 785 (2d Cir.1986). Our task is not to make our own findings of facts, but rather to determine whether the administrative decision was supported by “such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Id.
We agree with the magistrate judge that the plaintiffs 1990 application for disability benefits, which states under the plaintiffs signature that the plaintiffs son Jerald provided plaintiff with all his food and shelter, supports a reasonable conclusion that the plaintiffs deceased son Joseph, Jr. did not provide one-half of his support. The administrative law judge could have reasonably credited statements made by the plaintiff before the commencement of this dispute regarding facts upon which the plaintiffs claim depends.
For the foregoing reasons, the judgment of the District Court is hereby AFFIRMED.